STATE OF LOUISIANA

                 COURT OF APPEAL, FIRST CIRCUIT

STATE       OF    LOUISIANA                                                                     NO.    2021       KW        1190

VERSUS


DEXTER       YOUNG                                                                             DECEMBER 30,                 2021




In    Re:          Dexter           Young,        applying       for           supervisory              writs,              18th
                   Judicial            District      Court,       Parish             of    Pointe        Coupee,             No.
                   51718.




BEFORE:           WHIPPLE,           C. J.,     PENZATO AND          HESTER,              JJ.


        WRIT       DENIED         ON     THE    SHOWING MADE.              Relator              failed      to     include
the     motion       at       issue,        the    district          court'      s
                                                                                 ruling,                the       bill            of

information,             pertinent             district     court         minutes,  the transcript                                of
the     September             29,        2021     hearing,      or
                                                                          any        other       portion               of        the
district          court       record       that     would      support          the       claim        raised          in        the
writ        application.                  Supplementation                 of     this           writ      application

and/ or an application for rehearing will                                       not be           considered.                     See
Uniform          Rules    of      Louisiana         Courts      of    Appeal,             Rules       2- 1. 8.    7&        4-    9.
In    the    event        relator         elects     to    file       a    new       application                 with       this
court,       the     application                shall     be    filed           on        or    before           March            1,
2021.        Any future filing on this issue should include the entire
contents       of this application, the missing items noted above, and
a copy of this                ruling.

                                                          VGW
                                                          AHP
                                                          CHH




COURT       OF   APPEAL,          FIRST     CIRCUIT




        DEPUTY       C    E   K     OF    COURT
                  FOR     THE       COURT